  

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

H.S., : No. 3:17cv1839
Plaintiff | :
(Judge Munley)
Vv.
: FILED

STROUDSBURG AREA SCHOOL, : SCRANTON
DISTRICT and BRANDON W. :
FLATLEY, : AUG 2 9 2013

Defendants

 

 

AND NOW, to wit, this 29th day of August 2019, we have before us the
plaintiff's motion to strike Defendant Flatley’s second motion to dismiss. (Doc.
48). In the first motion to dismiss the plaintiff's common law assault, Defendant
Flatley sought to have Count II and Count V of the Plaintiffs complaint dismissed
for failing to state a claim. In our opinion, we denied the defendant’s motion to
dismiss because the plaintiff sufficiently pled an assault, battery, and intentional
infliction of emotional distress claim against Defendant Flatley by claiming that he
engaged in various sexual actions that could be found to be outrageous. (Doc.
30). The plaintiff then filed an amended complaint (Doc. 32). On February 4,
2019, Defendant Flatley filed a second motion to dismiss (Doc. 44). The plaintiff
filed a motion to strike this second motion to dismiss. (Doc. 48). The second

motion to dismiss is identical to the motion to dismiss that we previously denied.

  

 

 
  

   

 

Therefore, we will deny Defendant Flatley’s second motion to dismiss for the very
same reasons we denied the first one.

It is hereby ORDERED as follows:

1) The plaintiff's motion to strike Defendant Flatley’s motion to dismiss
(Doc. 48) is GRANTED;

2) The plaintiff's request that Defendant Flatley pay the plaintiffs counsel
the amount of $105.00 for reimbursement of service fees is DENIED:
and

3) Defendant Flatley must file an answer to the plaintiffs second amended

complaint (Doc. 32) within twenty-one (21) days of this Order.

BY THE COURT:

aif

JUDGE JAMES EY
United States ct Court

 

 
